Citation Nr: 1215424	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  11-03 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for high blood pressure.

2.  Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Davitian, Counsel




INTRODUCTION

The Veteran served on active duty from January 1948 to January 1952, January 1952 to January 1955, January 1955 to January 1959, and from January 1959 to April 1963.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied service connection for bilateral hearing loss and held that new and material evidence had not been received to reopen a claim for service connection for high blood pressure.  During the pendency of the appeal, a January 2011 rating decision granted service connection for right ear hearing loss.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A June 1963 final rating decision denied service connection for high blood pressure. 

2.  Evidence added to the record since the June 1963 rating decision, when considered in conjunction with the record as a whole, does not relate to an unestablished fact necessary to substantiate the Veteran's claim for service connection for high blood pressure, and does not raise a reasonable possibility of substantiating that claim.

3.  The competent medical, and competent and credible lay, evidence of record demonstrates that it is at least as likely as not that the Veteran s left ear hearing loss is related to active duty.


CONCLUSIONS OF LAW

1.  The June 1963 rating decision that denied service connection for high blood pressure is final.  38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the June 1963 rating decision that denied service connection for high blood pressure is not new and material, and the claim is not reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  Left ear hearing loss was incurred during active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

In this case, the Board is granting in full the benefit sought on appeal with respect to the Veteran's left ear hearing loss.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

In correspondence dated in March 2009, VA informed the appellant of what evidence was required to substantiate his new and material evidence claim, and of his and VA's respective duties for obtaining evidence.  The correspondence also informed him that a disability rating and effective date would be assigned, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.

Specific to requests to reopen, the claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the March 2009 notice letter included the criteria for reopening a previously denied claim, the criteria for establishing service connection for high blood pressure, and information concerning why the Veteran's claim was previously denied.  Consequently, the Board finds that adequate Kent notice has been provided, as the appellant was informed about what evidence is necessary to substantiate the elements required to establish service connection for high blood pressure that were found insufficient in the previous denial.  

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was completed prior to the initial AOJ adjudication denying the claim, the timing of the notice complies with the express requirements of the law as found by the Court in Pelegrini.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds that the VCAA notice requirements have been met in this case.

Duty to Assist

The record contains the Veteran's service treatment records, post-service VA and private medical records, and correspondence from the Veteran.  The Board has carefully reviewed the evidence and concludes that there has been no identification of further available evidence not already of record.  

VA is not obligated to provide a medical examination if the Veteran has not presented new and material evidence to reopen a final claim.  38 U.S.C.A. § 5103A(f).  Thus, a VA examination with respect to the Veteran's high blood pressure claim is not necessary.  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis

With respect to each of the Veteran's claims, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

New and Material Evidence

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

Certain chronic diseases, including hypertension, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held that when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

The Court has held that VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly presented evidence need not be probative of all the elements required to award the claim, but need be probative only as to each element that was a specified basis for the last disallowance.  Id. at 284.

The law provides that evidence proffered by a veteran to reopen his or her claim is presumed credible for the limited purpose of ascertaining its materiality.  Spaulding v. Brown, 10 Vet. App. 6, 10 (1997).

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  

In this case, the June 1963 rating decision denied service connection for high blood pressure.  The rating decision stated that the Veteran's service treatment records contained no abnormal blood pressure readings.  Evidence at that time consisted of the Veteran's service treatment records.  

Evidence received after the June 1963 rating decision became final includes post-service private medical reports that include diagnoses of hypertension beginning in 2004.  The evidence also includes 2009 medical records from Wright Patterson Air Force Base (AFB) that note a past medical history of hypertension.  These records do not show that the Veteran had high blood pressure during active duty or within one year of separation from active duty, and contain no evidence linking the current diagnoses of hypertension to the Veteran's active duty.  They raise no reasonable possibility of substantiating the claim.  Accordingly, the evidence is not material within the meaning of 38 C.F.R. § 3.156(a).  

The Board finds that the Veteran's assertions that he now has high blood pressure as a result of the active duty are redundant of his prior contentions that were already addressed by the final June 1963 rating decision.  Thus, they do not constitute new and material evidence.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  Further, as a layperson, the Veteran is not competent to provide an opinion requiring medical knowledge, such as a question of medical diagnosis, etiology or causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, his statements are not material to the critical issue in this case of whether his current diagnosis of hypertension is related to his active duty.  In Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted that lay persons are not competent to offer medical opinions or diagnoses and that such evidence does not provide a basis on which to reopen a claim of service connection.

In sum, the evidence received raises no reasonable possibility of substantiating the claim for service connection for high blood pressure.  Thus, it is not material within the meaning of 38 C.F.R. § 3.156(a) and the claim is not reopened.

Service Connection

Certain chronic diseases, including sensorineural hearing loss (as an organic disease of the nervous system), may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The determination of whether a veteran has a service-connectable hearing loss is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2011).

The Veteran asserts that he has left ear hearing loss as a result of exposure to noise as an aircraft crew member during active duty.  He asserts that he should be granted service connection for left ear hearing loss just as he was for right ear hearing loss, since the ears had the same noise exposure.  

Based on a thorough review of the record, the Board finds that the evidence shows that it is at least as likely as not that the Veteran's left ear hearing loss is related to active duty. 

The Board first notes that the Veteran is competent to report noise exposure during active duty.  In fact, he is service-connected for right ear hearing loss.  Since his contentions as to noise exposure are consistent with the circumstances of his service, they are deemed to be credible.  The Veteran is also competent to observe left ear hearing loss symptoms during or after service.  The Board finds him to be credible in this regard.

The Veteran's service treatment records show that his January 1952 and January 1955 separation medical examinations did not include audiological testing.  Hearing whispered voice tests were normal.  

An October 1958 flying physical examination found that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
0
0
-5
-5
15







A December 1960 flying physical found that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
10
5
10
5












A December 1962 periodic physical examination found that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
-5
-10
-10
-10
20







The Veteran's January 1963 separation physical examination found that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
-5
-10
-10
-10
20







In addition to the frequencies addressed above, the Veteran's service treatment records show that his left ear hearing loss underwent a significant decrease at 6000 and 8000 Hz.  An April 1956 physical examination found a 25 decibel threshold at 8000 Hz.  The October 1958 physical examination found a 35 decibel threshold at that frequency, and the December 1960 physical examination found a 45 decibel threshold at that frequency.  In addition, the October 1958, December 1962 and January 1963 physical examinations each found a 45 decibel threshold at 6000 Hz. 

The Veteran was provided an audiological examination at Wright Patterson AFB in February 2009.  The report provides that the Veteran reported a history of noise exposure in the service while on the flight line and recreationally while using power tools.  He denied occupational noise exposure.  The resulting diagnosis was bilateral hearing loss.  

A September 2009 VA examination report provides that the examiner reviewed the Veteran's claims file and medical records.  It sets forth the relevant inservice audiological findings in detail.  The examiner noted that the Veteran's military noise exposure was prop and jet aircraft.  Past service, the Veteran was self-employed in marketing and he denied post-service occupational or recreational noise exposure.  The Veteran complained of bilateral hearing loss that he first noticed approximately 10 years earlier.  

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
25
45
75
85







The examiner commented that the test results showed left sensorineural hearing loss, normal to profound.  The diagnosis was bilateral sensorineural hearing loss.  

The examiner stated the opinion that the changes in the Veteran's hearing while he was in the service were most likely due to military noise exposure.  The significant changes in the Veteran's hearing that had occurred since then, however, were not due to military noise exposure because once away from loud noises, our hearing does not get worse.  

In a March 2010 medical opinion, the VA examiner again reviewed the relevant inservice audiological findings in detail.  The examiner acknowledged that the Veteran's service treatment records showed a decrease in left ear hearing at 6000 Hz.  She stated that the changes noted while the Veteran was active in the service were most likely due to military noise exposure.  However, the changes in the Veteran's hearing that had occurred since he was discharged from service were not due to military noise exposure because once away from loud noises, our hearing does not continue to get worse.  She stated that, therefore, the Veteran's current hearing loss was not due to military service.  

Despite the VA examiner's opinion, the Board observes that, nevertheless, the Veteran's service treatment records document that he underwent significant left ear hearing loss during active duty.  

In this regard, the Board notes that in Alemany v. Brown, 9 Vet. App. 518 (1996), the Court stated that in light of the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b), an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."  Further, in Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that a veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  The Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the appellant prevails.  See also 38 C.F.R. § 3.102 . 

In view of the foregoing, the Board finds that the record reflects that it is at least as likely as not that the Veteran's left ear hearing loss is etiologically related to his active service.  Resolving any reasonable doubt in favor of the Veteran, the Board concludes service connection is warranted for left ear hearing loss.  


ORDER

New and material evidence not having been received, the appeal to reopen a claim for service connection for high blood pressure is denied.  

Service connection for left ear hearing loss is granted.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


